Citation Nr: 0613236	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
December 1999 and January 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2002, the Board affirmed the RO's denial of 
service connection for a low back disability.  The Board also 
remanded the issue of service connection for a right knee 
disability and for an initial compensable evaluation for 
bilateral flat feet with instructions that the RO issue the 
veteran a statement of the case.

The veteran appealed that portion of the September 2002 Board 
decision which denied service connection for a low back 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2004 order, the Court vacated 
that portion of the Board's decision which denied service 
connection for a low back disability and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for Remand 
(Joint Motion). 

In a September 2004 decision, the Board denied service 
connection for a right knee disability.  The Board also 
remanded the issues involving service connection for a back 
disability and entitlement to an initial compensable 
evaluation for bilateral flat feet.   The instructions listed 
in that remand have been accomplished, and the case is once 
again before the Board for review. 



FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's low back disability is a congenital defect 
which clearly and unmistakably existed prior to service.

3.  No competent medical evidence establishes that the 
veteran has a superimposed low back disorder that was 
manifested in service.

4.  The veteran's bilateral flat foot disability has been 
characterized as mild, and is not manifested by weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A.     §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

2.  The criteria for an initial compensable evaluation for 
bilateral flat feet have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disability as well as a compensable evaluation for bilateral 
flat feet.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claims by means of an October 2001 letter by the RO.  
This letter provided the veteran with information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A.           § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's claims were also readjudicated on 
several occasions subsequent to the October 2001 notice 
letter.   Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his service connection claim for bilateral flat 
feet in an October 2001 letter from the RO.  However, this 
letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
should the veteran's claim for service connection for flat 
feet be granted.  In a January 2002 rating decision, the RO 
granted service connection and assigned a noncompensable 
evaluation for bilateral flat feet.  Since the veteran 
appealed that decision with respect to the noncompensable 
evaluation, the issue on appeal concerns the veteran's claim 
for an initial compensable evaluation for his now service-
connected bilateral flat feet.  

Even though the October 2001 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board observes that the October 2001 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for bilateral flat feet in the 
January 2002 rating decision and assigned an initial 
noncompensable disability evaluation effective March 9, 2000 
(the date of claim).  Therefore, the October 2001 letter 
served its purposes in that it provided section 5103(a) 
notice to the veteran; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (Mar. 3, 2006).     

In his April 2002 notice of disagreement (NOD), the veteran 
disagreed with the initial noncompensable evaluation and is 
presumed to be seeking the maximum benefit available under 
the law. Id; See also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, VA is required under 38 U.S.C.A. §§ 5103A and 
7105(d) to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  As 
in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant...files [a timely NOD] with the decision 
of the [RO], the [RO] will take such development or review 
action as it deems proper under the provisions of regulations 
not inconsistent with this title.  If such action does not 
resolve the disagreement... the [RO] shall prepare a [SOC]."  
38 U.S.C.A. § 7105(d)(1).  

In response to the veteran's NOD, the RO properly issued an 
SOC in August 2002, which contained the pertinent criteria 
for establishing a higher initial rating.  The SOC included: 
(1) a summary of the evidence in the case pertinent to the 
issue with which disagreement has been expressed; (2) a 
citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affected the agency's 
decision; and (3) the decision on the issue and a summary of 
the reasons for such decision.  The Board specifically notes 
the SOC set forth the relevant diagnostic code for flatfoot 
(38 C.F.R. § 4.71a, DC 5276(2005)).  In a letter accompanying 
the SOC, the veteran was notified how to appeal the decision 
on his claim.  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b), and continued to assist the veteran under section 
5103A by informing him of what was necessary to achieve a 
higher initial rating for his service-connected bilateral 
flat feet.  Dingess, slip op at. 23-24.  

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the veteran was informed of the 
initial effective date for service connection in his January 
2002 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini, 
supra.  This rating decision notified the veteran that the 
effective date assigned to his service-connected disability 
was the date he filed his claim with the VA.  Although the 
veteran submitted an NOD to the January 2002 rating decision 
and has pursued this appeal, the Board notes that he argued 
only that he felt his disability rating should have been 
higher, with no specific reference to the assigned effective 
date.  In addition, since the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for his bilateral flat feet, 
that matter is moot with no prejudicial error.  Under these 
circumstances, the Board finds that any inadequacies or 
deficiencies in the VCAA notice result in no prejudice to the 
appellant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was also provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a low back disability, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for this 
disability.  Despite the inadequate notice provided to the 
veteran on the latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.   In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The record indicates that the veteran 
had received treatment at the Pawnee Municipal Hospital.  
However, a November 1999 letter from that facility indicated 
that they had no medical records pertaining to the veteran.  
In correspondence dated in February 2000, it was clarified 
that records from 1979 had been destroyed by water due to 
roof failure.

The veteran was also afforded appropriate VA compensation 
examinations in connection with his claims.  In this regard, 
on two occasions a VA examiner reviewed the claims file and 
examined the veteran before commenting on the nature and 
etiology of his low back disability.  In addition, the 
veteran was afforded two VA examinations to determine the 
nature and severity of his bilateral flat feet, both of which 
appear adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Service Connection for a Low Back Disability

The veteran is seeking service connection for a low back 
disability.  He claims that he injured his back on three 
separate occasions while on active duty.  For the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Service connection also may be granted for a 
chronic disease, such as arthritis, if the disease if 
manifested to a compensable degree (10 percent) within one 
year following service.  This presumption can be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  

The VA General Counsel, in a precedent opinion, indicated 
that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the presumption of soundness applies because a 
clinical evaluation during the veteran's enlistment 
examination in December 1966 revealed that his spine was 
normal.  The Board must therefore presume that the veteran 
was in sound condition at the time he entered service in 
December 1966.  

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows that the veteran's back 
disability, identified as spondylolysis at L-5, is a 
congenital defect that existed prior to service and that the 
disease was not aggravated by service.  There is also no 
evidence of any additional disability due to a disease or 
injury superimposed upon the veteran's back disability during 
service.  

In a March 1999 letter, the veteran explained that he injured 
his back in service on three separate occasions.  He 
indicated that he first hurt his back while stationed in 
Hawaii in 1967 when he fell approximately 30 feet off a 
cliff.  He also related an incident in which he injured his 
back while stationed in Vietnam when he walked off the side 
of the road and fell approximately eight feet.  Finally, he 
indicated that he was laid out on his back after a concussion 
grenade landed only ten feet from where he was standing.  

The Board notes that none of the veteran's service medical 
records made any reference to low back problems.  When seen 
for abdominal complaints in January 1967, a radiology report 
noted spina bifida at S1.  However, the veteran did not 
report back pain at that time.  It thus appears that the 
service records show no additional disability superimposed 
upon the veteran's low back disability in service. 

Indeed, the record shows that the veteran aggravated his 
preexisting low back disability after service.  Workers' 
Compensation records indicate that the veteran received a 
monetary settlement award for a July 1973 on-the-job back 
injury while working for the Chrysler Corporation.  In a July 
1973 report, R.H., M.D., indicated that X-rays of the 
veteran's spine revealed a pars interarticularis defect at 
the L-5 level bilaterally with no anterior subluxation of L-5 
on S-1.  

In an August 1975 report, L.F., M.D., indicated that the 
veteran sprained his lumbosacral spine in which there was a 
preexisting pars defect or spondylolysis.  Dr. L.F. further 
noted that the veteran was disabled due to aggravation of a 
pre-existing developmental condition of the 5th lumbar 
vertebra and would have intermittent symptoms in the future.

A February 1977 VA treatment record revealed that the veteran 
was seen for a four-day history of back pain.  It was noted 
that the veteran had a history of multiple traumatic 
injuries, including a spinal injury sustained in an 
automobile accident two years earlier.  The veteran also 
reported that he had been lifting heavy weight two weeks 
earlier.  X-rays revealed an old fracture at L5 as well as 
spondylolisthesis of the sacral spine. The diagnoses included 
old fracture of the lumbosacral spine with nerve compression 
and lumbosacral strain.

In his March 1977 application for nonservice-connected 
pension benefits, the veteran noted that he injured his back 
while on active duty in Hawaii in 1967.  At a VA examination 
in May 1977, however, the veteran  reported that he had a 
"backache" during service, with no history of any injury at 
that time.  He claimed that he was able to work without 
difficulty until 1973, at which time he sustained a work-
related back injury when he heard his low back "snap" while 
performing heavy lifting.  He reported increased low back 
pain since that injury.  The examiner noted that the veteran 
was markedly obese, which the examiner indicated must have 
been aggravating any low back condition.  X-rays of his 
lumbosacral spine revealed a defect in the posterior lamina 
at S1, which the examiner indicated was probably congenital.  
The diagnoses included exogenous obesity, marked, aggravating 
chronic lumbar strain, by history, symptomatic.

A January 1978 VA outpatient treatment record noted the 
veteran's complaints of low back pain.  X rays taken in March 
1978 revealed that the vertebral bodies and disc spaces were 
well maintained and the intervertebral foramina were within 
normal limits.  The diagnostic impression was negative lumbar 
spine.

Records from the U.S. Postal Service and the U.S. Department 
of Labor indicate that the veteran injured his back at work 
on numerous occasions since 1983 and that he was placed on 
limited duty.

J.V.R., M.D., the veteran's private physician, began treating 
the veteran for low back pain in March 1998.  At that time, 
the veteran reported low back pain for the past several 
months.  X-rays revealed degeneration at the L4-5 disc, and 
that the disc interval was narrowed.  The diagnosis was of 
spinal stenosis, with a probable soft tissue component.  In 
April 1998, an MRI showed a little bit of alteration of the 
thecal sac at the L3-L5 levels, which was at vertebral level 
and not the disc level.  Some degeneration was present in the 
L4-5 and L5-S1 discs, with no real stenosis at those levels.  
The diagnosis was sacroiliac strain.  A rehabilitation 
program was planned.  

Later that month, however, Dr. J.V.R. reviewed the veteran's 
MRI again and noted that it was essentially negative.  He 
then provided a diagnosis of sacroiliac and lumbosacral 
strain, compounded by very tight hamstrings.  In May 1998, 
Dr. J.V.R. diagnosed the veteran with acute flare-up status 
post chiropractic manipulation.  A follow-up evaluation in 
August 1998 noted that the veteran was doing better.  The 
diagnosis was recurrent intermittent spinal stenosis, 
probably foraminal stenosis, given his negative MRI picture.  
Entries dated in November 1998 and April 1999 also listed a 
diagnosis of spinal stenosis.

In a May 2000 statement, Dr. J.V.R. explained that the 
veteran's back pain began in 1967 when he fell off a cliff in 
service.  He noted the veteran's history that his fall was 
broken by a tree after falling approximately 30 feet, and 
that he had to be taken to the infirmary.  The veteran 
claimed that he did get back to "use," but that he had 
chronic back pain since this injury.  Dr. J.V.R. explained 
that the veteran's back problem was a permanent condition.  
Dr. J.V.R. provided the following opinion: "[T]he reason [the 
veteran] got the L5-S1 degenerative disc disease and 
radiculopathy was a direct sequelae to the spondylolysis 
which occurred from the fall from the cliff in his Army 
training maneuvers in 1967.  Therefore, I feel that this is 
service connected."

In a May 2000 treatment record, Dr. J.V.R. diagnosed the 
veteran with chronic degenerative disc disease of his back, 
"which stems probably from a spondylolysis at L5-S1 that 
occurred in-service.  This went on to disc degeneration at 
L4-5 and a bit at L5-S1."

At a VA examination in February 2002, the veteran reported 
that he injured his back in 1967 and that he was able to 
resume regular activity after three weeks with no residual 
pain.  Following a physical examination, the examiner 
diagnosed chronic recurring lumbosacral strain, spondylolysis 
at L5 with Grade I spondylolisthesis L5-S1, and degenerative 
disc disease L4-L5 and L5-S1.  After reviewing the record, 
the examiner opined that the appellant's back pain "is not 
likely to be due directly to the injury while in service."  
The examiner commented that Dr. J.V.R. did not have the 
entire medical record, which indicated that the veteran had a 
"developmental" spondylolysis of L5, meaning that it was 
present prior to his entry into the military and was not 
caused by a fall in 1967.  The examiner then stated: "[t]he 
fact that the veteran recovered completely within three 
weeks, even by virtue of the veteran's history, would suggest 
that the fall could not have caused a pars interarticularis 
defect or fracture."  He also explained that the veteran 
remained pain-free except for periodic episodes of flare-up, 
which would always disappear and were rare, and that he 
sustained a back injury while working for Chrysler.  X-rays 
showed spondylolisthesis Grade I and spondylolysis L5 with 
degenerative disc disease and narrowing at L4-5 and L5-S1.  
The examiner the provided the following opinion:

[N]o slippage (spondylolisthesis) was present on 
earlier reports, especially 1975, nor does Dr. 
[J.V.R.] mention this.  Did Dr. [J.V.R.] ever see 
the film of the L-S spine.  This finding is 
difficult to miss!  [The veteran] has developed 
slipping L5-S1 over the years (not present 1975).  
There is no relation to the presence of spondylosis 
nor spondylolisthesis with military service.

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in October 2004 by the same 
examining physician who conducted the February 2002 VA 
examination.   The Board explained in its remand that an 
additional examination was necessary because the examiner 
only referred to the 1967 incident and never discussed 
whether the veteran's preexisting back disability was related 
to the other two incidents in service, namely the eight-foot 
fall off the side of the road and the concussion grenade 
explosion in Vietnam.  

Following another review of the claims file and a physical 
examination of the veteran's spine, the examiner diagnosed 
the veteran with chronic recurring lumbosacral strain and 
spondylolysis at L5, with grade I spondylolisthesis and 
degenerative disk disease at L4-5 and L5-S1.  The examiner 
also provided the following opinions:

The veteran has a spondylolysis which is 
developmental, that is it developed during 
adolescence or early teenage life.  It is not 
related to accident or injury.  I have already 
given the opinion that the veteran's military 
incident of 1967 could not have caused this 
spondylolysis but rather the spondylolysis occurred 
preexistent to the veteran's entering the military.  
According to the history, this spondylolysis was 
asymptomatic prior to entering the military.  

This spondylolysis has undergone a chronic increase 
in severity over time, but in no way is it related 
to the veteran's active duty incidents.  This 
statement is made with due regard to the1967 
incident in Hawaii and the two other incidents 
described in the course of the history above that 
occurred in Vietnam.  

The veteran was clearly shown to have a 
spondylolysis at the time of a work-related injury 
with the Chrysler Corporation in 1973.  It was not 
until later x-rays that a spondylolisthesis, or 
slippage, at L5-S1 could be seen on x-ray.  
Therefore, it is the opinion of this examiner that 
the three service-related incidents as described by 
the veteran would not have caused the spondylolysis 
to progress to spondylolisthesis.

Based upon the review of the records and my 
examination, it is not at all likely that the 
veteran experienced superimposed injuries while in 
the military that resulted in additional current 
disability.  Rather, the additional current 
disability is related, more likely than not, to the 
Chrysler Corporation injury of 1973 and chronic 
aging changes over time. 

All of my statements are made with due regard to 
the veteran's history of a 1967 incident, a fall of 
eight feet off the side of a road in Vietnam, and 
of landing on his back after a concussion grenade 
has exploded some ten feet from the veteran. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disability.  The record indicates that the veteran's 
spondylolysis constitutes a preexisting congenital defect 
rather than a congenital or developmental disease.  In this 
regard, Dr. L.F.'s, in his August 1975 report, characterized 
the veteran's disability as a preexisting pars defect or 
spondylolysis.  A VA examiner in March 1977 also interpreted 
X-rays as showing a congenital defect in the posterior lamina 
at S1.  The VA physician, in his October 2004 report, also 
opined that the veteran's spondylolysis developed during 
adolescence or early teenage life.  In light of these 
findings, the Board concludes that the veteran's 
spondylolysis is a congenital defect that clearly and 
unmistakably preexisted service.  Therefore, service 
connection may only be granted for additional disability due 
to a disease or injury superimposed upon this defect during 
service.  VAOPGCPREC 82-90. 

The Board notes that the veteran's service medical records 
made no reference to back problems.  It is therefore evident 
that the actual service medical records show no additional 
disability superimposed upon the veteran's preexisting 
spondylosis.  The Board must therefore analyze the evidence 
developed after service. 

The only evidence in support of the veteran's claim is Dr. 
J.V.R.'s opinion that the veteran's low back disability had 
its onset in service.  In particular, Dr. J.V.R. stated that 
"[T]he reason [the veteran] got the L5-S1 degenerative disc 
disease and radiculopathy was a direct sequelae to the 
spondylolysis which occurred from the fall from the cliff in 
his Army training maneuvers in 1967.  Therefore, I feel that 
this is service connected."  However, the deficiency with Dr. 
J.V.R.'s opinion is that there is no evidence it was based on 
a review of the veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In light of this case law, 
Dr. J.V.R.'s opinions are of little probative value.

In contrast, a VA examiner did review the veteran's claims 
file in February 2002 and October 2004 before determining 
that the veteran did not experience a superimposed back 
injury during service which resulted in any additional 
current disability.  In reaching this conclusion, the 
examiner considered all three of the veteran's alleged in-
service injuries.  However, the examiner pointed out that the 
first documented evidence that veteran's preexisting 
spondylolysis had progressed to spondylolisthesis were X-rays 
taken some time after the veteran's first work-related injury 
in 1973.  The examiner therefore concluded that the three 
service-related incidents could not have caused the 
spondylolysis to progress to spondylolisthesis.  Accordingly, 
the examiner determined that the veteran did not experience 
superimposed injuries while on active duty, but that the 
current additional disability was more likely than not 
related to the 1973 work-related injury as well as changes 
due to the aging process. 

The Board places greater probative value on the VA examiner's 
opinions, as they are based on a review of the claims file, 
are supported by sound rationale, and are consistent with the 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board has considered the veteran's argument that service 
connection is warranted based on the alleged incident 
involving the alleged back injury related to a nearby grenade 
explosion.  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service- 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Since the veteran was awarded the Combat Infantry Badge, the 
Board accepts his statements that he injured his back as a 
result of a nearby grenade explosion.  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either a current 
disability or a nexus to service, both of which generally 
require competent medical evidence as discussed above.  38 
C.F.R. § 3.304(d).  Thus, service connection for a low back 
disability is not warranted based on the fact that the 
veteran injured his back while engaging in combat.  

The Board has also considered lay statements from the veteran 
as well as various friends and family members.  However, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that any of 
these individuals possess the medical training and expertise 
necessary to render an opinion concerning an orthopedic 
disability, these lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.   In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.

III.  Compensable Evaluation for Bilateral Flat Feet

The record shows that the veteran was treated in service for 
sore feet with calluses and was diagnosed with flat feet.  In 
March 2000, the veteran filed a claim for service connection 
for bilateral flat feet.  In a January 2002 rating decision, 
the RO granted service connection and assigned a 
noncompensable evaluation for bilateral flat feet, effective 
March 2000.  The veteran appealed that decision with respect 
to the noncompensable evaluation.  

Parenthetically, the Board notes that, in a May 1998 rating 
decision, the RO granted service connection and assigned a 
noncompensable evaluation for chronic tinea unguium and tinea 
pedis.  However, this issue is not before the Board on 
appeal.  Therefore, the Board need not discuss symptoms 
related to this disability when evaluating the veteran's 
service-connected bilateral flat foot disability.

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's bilateral flat feet have been evaluated as 
noncompensably disabling under Diagnostic Code 5276.  Under 
this code provision, a noncompensable evaluation is provided 
for mild symptoms, which are relieved by a built-up shoe or 
an arch support.  A 10 percent evaluation is provided for 
moderate bilateral pes planus with weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is assignable for severe bilateral 
involvement, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, etc.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276.

In this case, VA outpatient treatment records dated from May 
2003 to July 2003 show that the veteran was seen for pain in 
his left heel.  The veteran explained that the pain was worse 
in the morning and decreased during the day.  He indicated 
that he had a lateral wedge added to his inserts, which made 
him feel more stable.  Objectively, pulses were barely 
palpable bilaterally.  There was no pain on palpation to the 
medial tubercle of the calcaneus of the left foot.  The 
diagnostic assessment was plantar fasciitis of the left foot, 
resolving.  

The veteran was afforded a VA compensation examination in 
July 2002 to determine the nature and severity of his 
bilateral flat feet.  During the interview, the veteran 
claimed that his bilateral flat feet had worsened.  The 
veteran explained that pain had been present primarily in his 
left foot and that he recently began experiencing pain in his 
right heel.  The veteran reported that the pain was constant 
and throbbing, which he rated at level 10/10 in the morning 
upon rising, with a decrease to 5/10 after a few minutes and 
then to 3/10 after putting on his shoes with inserts.  He 
explained that pain was aggravated by walking on hard 
surfaces and with cold weather.  He said he wore inserts in 
his shoes but did not use crutches, braces, a cane, or 
corrective shoes. 

A physical examination of the feet revealed palpable pulses 
in the dorsalis pedis and right posterior tibial; however, 
the pulse in the left posterior tibial was nonpalpable.  
Tenderness was present to palpation in the heel and arch 
areas bilaterally.  Sensation was grossly intact.  X-rays 
revealed minimal degenerative changes at the first MTP joints 
and minimal plantar calcaneal spurs, both of which the 
radiologist noted occurred with aging and were not 
necessarily related to pes planus.  The diagnosis was plantar 
fasciitis, which the examiner explained was more likely 
related to the veteran's obesity as well as his occupation 
(requiring prolonged standing on concrete floors) rather than 
to his time in service.  

The veteran was afforded an additional VA compensation 
examination in October 2004.  The report from that 
examination noted that the examiner had reviewed the 
veteran's claims file.  A physical examination revealed mild 
bilateral pes planus.  However, the alignment of the tendo 
Achilles and the heels with the long axis of the leg was at 
neutral or zero degrees.  There was no pronation of either 
foot.  The veteran walked with a slight limp, which the 
examiner explained was due to his knee surgery and not 
related to his feet.  The examiner also observed that the 
veteran's shoes showed no sign abnormal wear as he was 
wearing jogging-type athletic shoes that were one year old.  
There were no callosities on the plantar surface of the feet.  
Subtalar joint motion demonstrated normal inversion and 
eversion without restriction.  Midfoot rotation was normal 
without pain.  Other than onychomycosis, the toes were normal 
in alignment and movement.  There was no evidence of hallux 
valgus or hammertoes.  Weightbearing X-rays revealed no 
evidence of degenerative arthritis and only slight flattening 
of the longitudinal arches on lateral view.  The diagnosis 
was pes planus, mild.  The examiner also explained that the 
veteran's current foot problem was unrelated to his pes 
planus, which was only mild and not associated with any 
limitation of motion or any degenerative changes in either 
foot.  Instead, the examiner attributed the veteran's foot 
problem to his plantar fasciitis, his overweight status, and 
his chronic toe infection.     

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's bilateral flat 
feet since the initial grant of service connection.  In this 
regard, the Board notes that the veteran's feet have not 
exhibited any of the criteria listed for a compensable 
evaluation under DC 5276, and that his foot problems have 
been attributable to his nonservice-connected plantar 
fasciitis and his overweight status.  For instance, the VA 
outpatient treatment records as well as the July 2002 VA 
examination report noted that the veteran's feet were 
manifested by pain due to the veteran's plantar fasciitis.  
The October 2004 VA examination report also characterized the 
veteran's flat feet as mild and attributed the veteran's foot 
pain to plantar fasciitis, his overweight status, and his 
chronic toe infection.  The examiner also noted that there 
was no pronation of either foot, that alignment of the tendo 
Achilles and the heels with the long axis of the leg was zero 
degrees, that subtalar-joint motion demonstrated normal 
inversion and eversion, and that midfoot rotation was normal 
without pain.  Thus, the veteran's bilateral flat foot 
disability does not warrant a compensable evaluation under DC 
5276.  

The Board has also considered whether the veteran's bilateral 
flat foot disability warrants a compensable evaluation on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R.      
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  The record shows that the veteran experiences 
pain and tenderness in both feet.  As noted above, however, 
the October 2004 VA examination report noted that subtalar 
joint motion demonstrated normal inversion and eversion 
without restriction.  The VA examiner also characterized the 
veteran's bilateral flat foot disability as only mild.  
Moreover, the veteran's foot problems have been attributable 
to his nonservice-connected plantar fasciitis and his 
overweight status.  The veteran also ambulates without a 
cane.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but do not provide a basis for a 
compensable evaluation under these circumstances.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for 
bilateral flat feet.   In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  Hence, the appeal is denied.


ORDER

Service connection for a low back disability is denied. 

An initial compensable evaluation for bilateral flat feet is 
denied. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


